Case: 15-13542   Date Filed: 04/22/2016   Page: 1 of 6


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13542
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:12-cr-00043-MW-1



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                               versus

MIGUEL PINA,

                                                       Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                             (April 22, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-13542     Date Filed: 04/22/2016   Page: 2 of 6


      Miguel Pina, who conditionally pleaded guilty to knowingly and

intentionally possessing with intent to distribute 500 grams or more of a substance

containing cocaine, 21 U.S.C. § 841(a)(1), (b)(1)(B), appeals the denial of his

motion to suppress. The district court ruled that police officers discovered the

cocaine in Pina’s suitcase during a lawful search conducted under the automobile

exception to the warrant requirement of the Fourth Amendment. We affirm.

                                I. BACKGROUND

      On October 15, 2012, Trooper Joseph Harrison of the Florida Highway

Patrol observed an El Expreso bus that had stopped at a TA TravelCenter en route

from Texas to Florida. The trooper obtained the passengers’ consent to search their

luggage. When Trooper Harrison noticed an oversized metal can of food inside

Pina’s suitcase, he remembered reading an intelligence bulletin that stated heroin

had been concealed inside canned goods that appeared to be factory sealed.

Trooper Harrison released the occupants of the bus without incident.

      The morning of October 27, 2012, Trooper Harrison visited a TA

TravelCenter and encountered another El Expreso bus on which Pina happened to

be traveling from Texas to Florida. Around 8:38 a.m., the bus driver gave his

permission for a police canine and his handler, Trooper Christopher Porter, to walk

around the exterior of the bus. The canine indicated that he detected drugs on the

bus. With consent from the driver and all the passengers, Trooper Harrison


                                          2
              Case: 15-13542    Date Filed: 04/22/2016   Page: 3 of 6


unloaded the luggage from the undercarriage of the bus to enable the canine to

smell each suitcase.

      The canine alerted on Pina’s suitcase, which Pina allowed Trooper Harrison

to search. Inside the suitcase, Trooper Harrison noticed two large metal cans

labeled as containing whole jalapeno peppers and whole serrano peppers and

recalled that Pina had a large metal can among his belongings two weeks earlier.

The trooper shook the cans. When Trooper Harrison heard the sound of liquid

sloshing without any “flopping” of food, he asked for permission to unseal the

cans, but Pina refused. Trooper Harrison opened one can and saw a large black

cylinder, which he thought contained contraband, floating in liquid. At 9:41 a.m.,

Trooper Harrison arrested Pina and released the remaining passengers.

      Troopers Harrison and Porter transported Pina and the two metal cans to an

office of the Drug Enforcement Agency in Panama City, Florida. Around noon,

Trooper Harrison observed a federal agent open the sealed can, remove a cylinder

from the can, and test samples of the substances concealed inside both cylinders.

The substances tested positive for the presence of cocaine.

      After a grand jury indicted Pina, he moved to suppress the cocaine. Pina

argued that the troopers lacked probable cause to search the bus and that the

troopers were required to obtain a warrant to search his suitcase when he “and his

personal property [were] literally in police custody and he [had] no chance of


                                         3
               Case: 15-13542     Date Filed: 04/22/2016    Page: 4 of 6


mobility or fleeing.” The United States responded that the search was lawful under

the automobile exception to the warrant requirement.

      After an evidentiary hearing during which Troopers Harrison and Porter

testified, the district court denied Pina’s motion to suppress. The district court

ruled that the search of the bus and Pina’s suitcase fell within the scope of a lawful

“vehicle search.” The district court also ruled that the positive response of the

police canine gave the troopers probable cause to search Pina’s suitcase.

                          II. STANDARDS OF REVIEW

      The denial of a motion to suppress presents a mixed question of law and

fact. United States v. Tamari, 454 F.3d 1259, 1261 (11th Cir. 2006). We review

rulings of law de novo. Id. We review related findings of fact for clear error, id.,

and construe all facts in the light most favorable to the government, United States

v. Lindsey, 482 F.3d 1285, 1290 (11th Cir. 2007).

                                 III. DISCUSSION

      Pina argues that the automobile exception to the warrant requirement of the

Fourth Amendment did not apply to the search of his suitcase. Pina contends that

the exception exists to address the inherent mobility of a vehicle and there was no

exigency that necessitated searching his suitcase and opening the metal can after he

had been detained and his suitcase removed from the bus. We conclude that the

inherent mobility of the bus and the probable cause created by the positive


                                           4
               Case: 15-13542     Date Filed: 04/22/2016    Page: 5 of 6


responses of the police canine were sufficient to justify the warrantless search of

Pina’s suitcase and the opening of the metal can.

      The search of the commercial bus and the passengers’ luggage was lawful

under the automobile exception to the warrant requirement. “[A] vehicle search

[does] not violate the Fourth Amendment . . . where agents conduct a warrantless

search[] if the vehicle is operational and under the totality of the circumstances,

there is a fair probability that contraband . . . will be found in the vehicle.” Tamari,
454 F.3d at 1261–62. Troopers Harrison and Porter and the police canine received

permission from the bus driver to examine the exterior of the bus. When the canine

alerted to the odor of drugs inside the bus, which Pina does not dispute was

“readily mobile,” the troopers had probable cause to search the bus and every piece

of luggage. Id. at 1264–65; United States v. Watts, 329 F.3d 1282, 1286 (11th Cir.

2003). And the response of the canine to Pina’s suitcase further justified the

troopers’ decision to search Pina’s suitcase.

      Trooper Harrison was entitled to open the metal can he found inside Pina’s

suitcase. “The scope of a warrantless search [under the automobile exception] is

not defined by the nature of the container in which the contraband is secreted.

Rather, it is defined by the object of the search and the places in which there is

probable cause to believe that it may be found.” United States v. Ross, 456 U.S.
798, 824 (1982); see Lindsay, 482 F.3d at 1293. The canine’s reaction to Pina’s


                                           5
               Case: 15-13542     Date Filed: 04/22/2016    Page: 6 of 6


suitcase and Trooper Harrison’s knowledge that drugs had been hidden inside

canned foods gave him probable cause to believe that Pina had concealed drugs

inside the cans. The trooper was justified in opening a can to examine its contents.

      The automobile exception applied even though the troopers opened the

metal can after detaining Pina and his suitcase. “[T]he justification to conduct . . . a

warrantless search does not vanish once the automobile has been immobilized” or

when the suspect can no longer “tamper[] with” the evidence. United States v.

Parrado, 911 F.2d 1567, 1571 (11th Cir. 1990) (quoting Michigan v. Thomas, 458
U.S. 259, 261 (1982)); see United States v. Birdsong, 982 F.2d 481, 483 (11th Cir.

1993). Probable cause “justifies the search of every part of the vehicle and its

contents that may conceal the object of the search,” Ross, 456 U.S. at 825, and

Trooper Harrison had probable cause to believe that there was contraband inside

the cans he discovered in Pina’s suitcase. See Maryland v. Dyson, 527 U.S. 465,

467 (1999) (The “finding of [probable cause] alone satisfies the automobile

exception to the Fourth Amendment’s warrant requirement.”). Trooper Harrison

did not violate Pina’s rights under the Fourth Amendment.

                                 IV. CONCLUSION

      We AFFIRM the denial of Pina’s motion to suppress.




                                           6